EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Iconic Brands, Inc. We hereby consent to the inclusion in this form 10-K, Annual Report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 of our report dated May 17, 2013 relating to the financial statements of Iconic Brands, Inc. as of and for the year ended December 31, 2012. /s/ZBS Group LLP Melville, New York May 20, 2013 115 Broad Hollow Road, Suite 350Melville, New York 11747 Tel: (516) 394-3344 Fax:(516) 908-7867 www.zbscpas.com
